Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 7/1/2021, that cancelled claims 4-24 and 42-45, and amended claims 30-35, is acknowledged.  Claims 1-3 and 25-41 are pending.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
-Different compounds of Formula (I) 
Applicant is required, in reply to this action, to elect a single disclosed species of a compound of formula (I), to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  1, 2, 3, and 41.

The different compounds of Formula (I) lack unity of invention because even though the inventions of these groups require the technical feature of 
    PNG
    media_image1.png
    148
    272
    media_image1.png
    Greyscale
, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2019/169123 to Yeung (IDS, 7/1/2021).  Yeung ‘123 teaches compounds useful as immunomodulators.  Yeung ‘123 teaches 
    PNG
    media_image2.png
    115
    268
    media_image2.png
    Greyscale
as a compound, which is the technical feature of the instant claims when R3 is a 5 or 6 membered ring containing one nitrogen atom or a C3 hydroxyalkyl, Z is -O(CH2)nX, X is hydrogen (pgs. 65-67, claim 1).
During a telephone conversation with William Kezer on 3/1/2022, a provisional election was made without traverse to prosecute the elected species, 
    PNG
    media_image3.png
    137
    352
    media_image3.png
    Greyscale
, claims 1-3, 25, 27, 30-36, 38, and 41.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26, 28-29, 37 and 39-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 1-3, 25, 27, 30-36, 38, and 41, are examined on the merits herein.  
Priority
	The instant application is a 371 of PCT/US19/48466, filed 8/28/2019, which claims priority to provisional application 62/772,226, filed 11/28/2018, and to provisional application 62/724,435, filed 8/29/2018.

Information Disclosure Statement
The information disclosure statements (IDS) dated 2/11/2021 and 7/1/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.
NPL, Cite No. 92, was not considered because a copy of the document was not provided.

Claim Objections
Claims 25 and 41 are objected to because of the following informalities:
-Claim 25 recites “wherein said small molecule PD-L1 inhibitor is a compound in Table 1.”  The reference to Table 1 is objected to.  

-Claim 41 ends with two periods instead of one period, which is not grammatically correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 30-35 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/169123 to Yeung (IDS, 7/1/2021).

    PNG
    media_image2.png
    115
    268
    media_image2.png
    Greyscale
, useful as immunomodulators (abstract and pgs. 65-67, claim 1).  These compounds are useful as inhibitors of the PD-1/PD-L1 protein-protein interactions (pg. 1, lines 1-8).  
A method of inhibiting growth, proliferation or metastasis of cancer cells in a subject by administering a therapeutically effective amount of the compound, is taught (pg. 71, claim 15).
Growth of cancerous tumors is specifically taught as being inhibited (pg. 19, lines14-21).
Melanoma and solid tumor are specifically taught as the cancer (pg. 7, line 26 and pg. 20, line 7).  
The compounds may be administered orally (pg. 13, lines 26-29).

    PNG
    media_image4.png
    131
    260
    media_image4.png
    Greyscale
is taught as a compound (pg. 49, lines 19-25).  This compound meets the limitations of instant formula (I) when R1b-d, R6a, and R2b-c are H, n and m are 0, R1a is CH3, R2a is Cl, R3 is NRgRh, wherein Rg is H and Rh is a C3 hydroxy alkyl optionally substituted with CO2H, R4 is an -O-C2alkyl-C6heterocycloalkyl, optionally substituted with CN, L is -O-(CH2)3, and Z is pyrrolidinyl optionally substituted with hydroxy.

    PNG
    media_image5.png
    103
    239
    media_image5.png
    Greyscale
 is exemplified as a compound (pg. 38, lines 9-15).  This 

Compounds may contain stereoisomers and the compounds encompass all stereoisomers that bind to PD-L1 (pg. 12, lines 12-20).
While the prior art does not specifically teach the compounds of Yeung ‘123 as increasing the CD8+ Tcell/CD4+ T cell ratio in a solid tumor microenvironment, the compounds of Yeung ‘123 meet the structural limitations of the instant compounds.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 27, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/169123 to Yeung (IDS, 7/1/2021) as applied to claims 1-3, 30-35 and 41, above.
Yeung ‘123 is applied as discussed in the above 35 USC 102 rejection.
Yeung ‘123 teach that R2, which is R1a of the instant invention, can be selected from a C1-C4alkyl or a halo.  

	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to substitute the -CH3 at the instant R1a position and the 5-membered ring at the instant Z position of 
    PNG
    media_image4.png
    131
    260
    media_image4.png
    Greyscale
, with Cl and a 4-membered ring, respectively, to arrive at 
    PNG
    media_image3.png
    137
    352
    media_image3.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute CH3 with Cl, with a reasonable expectation of success, because Yeung ‘123 teaches C1-C3 alkyl and halo groups as interchangeable at the instant R1a position and Yeung ‘123 exemplifies compounds with Cl at the R1a position.  One of ordinary skill in the art would have been motivated to substitute the 5-membered ring with a 4-membered ring, with a reasonable expectation of success, because a 5-membered nitrogen ring and a 4-membered nitrogen ring differ by a single -CH2 group and they would therefore be expected to have similar chemical activity and be interchangeable because of their structural similarity.  
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.)  See MPEP 2144.09.
Furthermore, Yeung ‘123 has tested 20 compounds with the core structure 
    PNG
    media_image2.png
    115
    268
    media_image2.png
    Greyscale
, and all these compounds were found to possess activity as inhibitors of the PD-1/PD-L1 interaction (pg. 63).  Therefore, it is reasonable for one of ordinary skill in the art to expect the instant compounds of Formula (I), which contain the same core structure as that of the prior art, to possess the same activity.  One of ordinary skill in the art would expect 
    PNG
    media_image3.png
    137
    352
    media_image3.png
    Greyscale
, to possess the same activity as the compounds of Yeung ‘123 since the instant compound possesses the same core structure, which is known by Yeung ‘123 to possess activity as inhibitors of the PD-1/PD-L1 interaction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-3, 25, 30-36, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,919-852. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘852 claims compounds of formula (I) 
    PNG
    media_image6.png
    170
    344
    media_image6.png
    Greyscale
 .  Specifically claimed is 
    PNG
    media_image7.png
    214
    539
    media_image7.png
    Greyscale
.  These compounds are taught as immunomodulators used as agonists, antagonists of PD-1 and/or PD-L1 (Col. 23, lines 13-17).  Treating cancer with these compounds is taught (Col. 23, lines 50-58).
Though ’852 is directed toward compound claims, Applicant is remined that:

    PNG
    media_image8.png
    313
    1181
    media_image8.png
    Greyscale


s 1-3, 25, 27, 30-36, 38 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,568,874 (IDS, 7/2/2021) in view of WO 2019/169123 to Yeung (IDS, 7/1/2021) and Cambridge (PTO-892). 
‘874 claims a method of enhancing, stimulating, modulating and/or increasing the immune response, in a subject in need thereof, and a method of treating a subject suffering from or susceptible to a disease or disorder mediated by the PD-1 signaling pathway, comprising administering to the subject a therapeutically effective amount of a compound of 
    PNG
    media_image9.png
    106
    205
    media_image9.png
    Greyscale
.  Cancer and melanoma, in particular, are claimed.
‘874 differs from that of the instantly claimed methods in that it teaches “NH” instead of “O” between the phenyl ring and the polycyclic ring system.
Yeung ‘123 teaches 
    PNG
    media_image2.png
    115
    268
    media_image2.png
    Greyscale
as useful PD-1/PD-L1 inhibitors for treating cancer (abstract, pgs. 65-67, claim 1, and pg. 1, lines 1-8).  
Cambridge teaches O and NH as simple bioisoteric replacements (pg. 1).  The objective of a bioisosteric replacement is to create a new molecule with similar biological properties to the parent compound.  The replacement can attenuate toxicity, modify activity of lead, and/or alter pharmacokinetics or the toxicity of the lead (pg. 1).  
It would have been prima facia obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claim invention, to substitute the “NH” of ‘874 with the “O” of Yeung ‘123, to arrive at the instantly claimed methods with compounds of formula 
    PNG
    media_image10.png
    166
    330
    media_image10.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute “NH” with “O”, with a reasonable expectation of success, because ‘874 and Yeung ‘123 both teach their compounds as PD-1 Inhibitors and Cambridge teaches NH and O as simple bioisosteric replacements that would be expected to have similar biological properties.  It is prima facie obvious that compounds similar in structure will have similar properties.  See MPEP 2144.09.

Claims 1-3, 25, 27, 30-36, 38, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 25-27 and 29 of copending Application No. 17/460,716 in view of WO 2019/169123 to Yeung (IDS, 7/1/2021) and Cambridge (PTO-892). 
App. ‘716 claims a method of enhancing, stimulating, modulating and/or increasing the immune response, in a subject in need thereof, and a method of treating a subject suffering from or susceptible to a disease or disorder mediated by the PD-1 signaling pathway, comprising administering to the subject a therapeutically effective amount of a compound of 
    PNG
    media_image9.png
    106
    205
    media_image9.png
    Greyscale
.
App. ‘716 differs from that of the instantly claimed methods in that it teaches “NH” instead of “O” between the phenyl ring and the polycyclic ring system.

    PNG
    media_image2.png
    115
    268
    media_image2.png
    Greyscale
as useful PD-1/PD-L1 inhibitors for treating cancer (abstract, pgs. 65-67, claim 1, and pg. 1, lines 1-8).  
Cambridge teaches O and NH as simple bioisoteric replacements.  The objective of a bioisosteric replacement is to create a new molecule with similar biological properties to the parent compound.  The replacement can attenuate toxicity, modify activity of lead, and/or alter pharmacokinetics or the toxicity of the lead (pg. 1).
It would have been prima facia obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claim invention, to substitute the “NH” of App. ‘716 with the “O” of Yeung ‘123, to arrive at the instantly claimed methods with compounds of formula 
    PNG
    media_image10.png
    166
    330
    media_image10.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute “NH” with “O”, with a reasonable expectation of success, because App. ‘716 and Yeung ‘123 both teach their compounds as PD-1 Inhibitors and Cambridge teaches NH and O as simple bioisosteric replacements that would be expected to have similar biological properties.  It is prima facie obvious that compounds similar in structure will have similar properties.  See MPEP 2144.09.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622